          Case 1:20-cv-05065-LJL Document 83
                                          82 Filed 07/26/21
                                                   07/23/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


 NATIONAL AUDUBON SOCIETY,

                Plaintiff,

        v.

 DEB HAALAND, et al.,
                                                              Case No. 20-cv-5065 (LJL)
                Defendants,

 BOROUGH OF AVALON, et al.,

                Defendant-Intervenors.



                                STIPULATION OF DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff National Audubon

Society, and Defendants Debra Haaland, in her official capacity as Secretary of the Interior,

Martha Williams, in her official capacity as Principal Deputy Director, U.S. Fish and Wildlife

Service, the United States Department of the Interior, and the U.S. Fish and Fish and Wildlife

Service stipulate to a dismissal of this action with prejudice, and without attorneys’ fees and

costs to any parties. Defendant-Intervenors Borough of Avalon, Borough of Stone Harbor and

City of North Wildwood, Cape May County, New Jersey hereby stipulate to a dismissal of this

action, including their cross-claims interposed herein, but reserve all rights to any future claims

arising out of the Coastal Barrier Resources Act, with each side to bear its own costs and fees.




                                            Page 1 of 3
         Case 1:20-cv-05065-LJL Document 83
                                         82 Filed 07/26/21
                                                  07/23/21 Page 2 of 3




Dated: July 23, 2021


                                      Aman T. George (DC Bar No. 1028446)*
                                      Samara Spence (DC Bar No. 1031191)*
                                      Jeffrey B. Dubner (NY Bar No. 4974341)
                                      Democracy Forward Foundation
                                      1440 G Street NW, #8162
                                      Washington, DC 20003
                                      Tel.: (202) 701-1783
                                      ageorge@democracyforward.org
                                      sspence@democracyforward.org
                                      jdubner@democracyforward.org

                                      *Admitted pro hac vice

                                      Counsel for Plaintiff


Dated: July 23, 2021

                                      AUDREY STRAUSS
                                      United States Attorney for the
                                      Southern District of New York

                                By:
                                      SAMUEL DOLINGER
                                      TOMOKO ONOZAWA
                                      Assistant United States Attorneys
                                      86 Chambers Street, 3rd Floor
                                      New York, New York 10007
                                      Tel.: (212) 637-2677/2721
                                      samuel.dolinger@usdoj.gov
                                      tomoko.onozawa@usdoj.gov

                                      Counsel for Defendants




                                   Page 2 of 3
         Case 1:20-cv-05065-LJL Document 83
                                         82 Filed 07/26/21
                                                  07/23/21 Page 3 of 3




SO ORDERED.
The Clerk of Court is respectfully directed to close this case.

Date: 7/26/21
      New York, NY
